Case 1:19-cv-03722-DDD-STV Document 30-1 Filed 07/31/20 USDC Colorado Page 1 of 6




                                                           EXHIBIT A-1




                                                           EXHIBIT A-1
Case 1:19-cv-03722-DDD-STV Document 30-1 Filed 07/31/20 USDC Colorado Page 2 of 6
Handy v. Fisher, Slip Copy (2019)
2019 WL 1375677




    KeyCite Blue Flag – Appeal Notification
                                                                                              I. BACKGROUND
Appeal Filed by HANDY, ET AL v. FISHER, ET AL, 10th Cir., July 15, 2020
                                                                          Taking plaintiffs’ well-pled allegations in their complaint as
                  2019 WL 1375677
                                                                          true, I will summarize the relatively straightforward facts.
    Only the Westlaw citation is currently available.
                                                                          Plaintiffs were driving along Highway 285 to visit a friend
      United States District Court, D. Colorado.
                                                                          in Conifer, Colorado in the early morning of April 14, 2016
                  Wyatt T. HANDY, Jr and                                  when the alleged incident occurred. Complaint, ECF No.
                 Ashlee M. Handy, Plaintiffs,                             1 at ¶8. Three people were in the vehicle: Mrs. Handy,
                                                                          who is white, was driving; Mr. Handy, who is black, was
                             v.
                                                                          the front seat passenger; and an unidentified white female
                Tera L. FISHER and Brandon
                                                                          passenger sat in the backseat behind Mrs. Handy. Id. at ¶9.
                  H. Johnson, Defendants.
                                                                          At approximately 12:43 a.m. plaintiffs stopped in the parking
           Civil Action No. 18-cv-00789-RBJ-SKC                           lot of the 24-hour Kum and Go convenience store in Conifer
                               |                                          to reprogram their GPS navigational unit. Id. at ¶10. As
                      Signed 03/27/2019                                   plaintiffs pulled into the Kum and Go located off Highway
                                                                          285, they noticed Deputy Fisher’s patrol vehicle parked in the
Attorneys and Law Firms                                                   convenience store’s parking lot. Id. at ¶12. Mr. Handy alleges
                                                                          that he made eye contact with Deputy Fisher as plaintiffs’
Wyatt T. Handy, Jr., Denver, CO, pro se.                                  vehicle pulled into the Kum and Go parking lot. Id. at ¶13.

Ashlee M. Handy, Denver, CO, pro se.
                                                                          Within one minute of parking, plaintiffs allege that Deputy
Rachel Jane Marilyn Bender, Rebecca Philana Klymkowsky,                   Fisher repositioned her patrol car behind plaintiffs’ vehicle
Jefferson County Attorney’s Office, Golden, CO, for                       and activated her emergency lights. Id. at ¶15. Because
Defendants.                                                               plaintiffs’ car faced the Kum and Go building, plaintiffs were
                                                                          boxed in and unable to move their car. Id. at ¶16. Apparently
                                                                          Deputy Fisher radioed for backup because within “seconds,”
                                                                          several additional officers arrived at the convenience store.
                              ORDER
                                                                          Id. at ¶¶17–18. Deputy Johnson was one of those officers.
R. Brooke Jackson, United States District Judge                           With backup in place and their weapons drawn, Deputy
                                                                          Fisher approached the driver’s side of the vehicle and
 *1 This matter is before the Court on the March 4,                       Deputy Johnson approached the passenger’s side. Id. at
2019 Recommendation of Magistrate Judge S. Kato Crews.                    ¶¶19–20. Deputy Fisher asked Mrs. Handy for her license,
ECF No. 45. The Recommendation addresses a motion to                      insurance, and registration. Id. at ¶22. Mrs. Handy complied
dismiss by defendants Tera Fisher and Brandon Johnson,                    with the request, and then she explained that she pulled
both of whom are Jefferson County Sheriff’s Deputies. ECF                 over to reprogram her GPS. Id. at ¶¶23–24. Deputy Fisher
No. 31. Magistrate Judge Crews recommends that I deny                     then asked Mr. Handy for his identification “in a hostile
this motion to dismiss as to plaintiffs Wyatt Handy, Jr.                  manner.” Id. at ¶¶24–25. Mr. Handy initially refused to
and Ashlee Handy’s Fourth Amendment individual capacity                   produce identification, but he eventually complied after
claims. ECF No. 45 at 14. However, he recommends                          defendants made clear that he would be arrested if he did
that I grant this motion as to plaintiffs’ Fourteenth                     not produce identification. Id. at ¶¶26–28. Defendants did not
Amendment individual and official capacity claims, and as                 request identification from the backseat passenger. Id. at ¶31.
to plaintiffs’ Fourth Amendment official capacity claims. Id.             Defendants released plaintiffs after they verified that there
The Recommendation is incorporated herein by reference.                   were no outstanding warrants pending against plaintiffs. Id.
See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). For the              at ¶30.
reasons below, the Court ADOPTS the Recommendation.
                                                                           *2 Plaintiffs allege two 42 U.S.C. § 1983 claims against
                                                                          defendants. First, plaintiffs allege an unlawful seizure in
                                                                          violation of the Fourth Amendment. Second, plaintiffs assert



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
Case 1:19-cv-03722-DDD-STV Document 30-1 Filed 07/31/20 USDC Colorado Page 3 of 6
Handy v. Fisher, Slip Copy (2019)
2019 WL 1375677

that defendants racially profiled Mr. Handy in violation of the      to assume the role of advocate for the pro se litigant.” Hall
Equal Protection Clause of the Fourteenth Amendment.                 v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A “broad
                                                                     reading” of a pro se plaintiff’s pleadings “does not relieve the
                                                                     plaintiff of the burden of alleging sufficient facts on which
                                                                     a recognized legal claim could be based.” Id. Pro se parties
              II. STANDARDS OF REVIEW
                                                                     must “follow the same rules of procedure that govern other
   A. Magistrate Judge Recommendation.                               litigants.” Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir.
When a magistrate judge makes a recommendation on a                  1994) (internal quotation marks and citations omitted).
dispositive motion, the district court “must determine de novo
any part of the magistrate judge’s disposition that has been
properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection                               III. ANALYSIS
is sufficiently specific if it “focus[es] the district court’s
attention on the factual and legal issues that are truly in          On March 18, 2019, still proceeding pro se as they have all
dispute.” United States v. 2121 E. 30th St., 73 F.3d 1057,           along, plaintiffs filed an objection brief to Magistrate Judge
1060 (10th Cir. 1996). In the absence of a timely and specific       Crews’s Recommendation. ECF No. 46. Plaintiffs disagreed
objection, “the district court may review a magistrate’s report      with Magistrate Judge Crews’s conclusion concerning the
under any standard it deems appropriate.” Summers v. Utah,           individual capacity Equal Protection Clause claims. ECF
927 F.2d 1165, 1167 (10th Cir. 1991).                                No. 46 at 1. They did not object to Magistrate Judge
                                                                     Crews’s findings regarding the official capacity claims. Id.
                                                                     On the other side of the aisle, defendants did not object
B. Rule 12(b)(6) – Motion to Dismiss for Failure to State            to Magistrate Judge Crews’s finding that plaintiffs plausibly
a Claim                                                              allege sufficient facts to sustain a Fourth Amendment
To survive a Rule 12(b)(6) motion, the complaint must                unreasonable seizure claim.
contain “enough facts to state a claim to relief that is plausible
on its face.” Ridge at Red Hawk, L.L.C. v. Schneider, 493
F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp.               A. Claim One: Unlawful Seizure in Violation of the
v. Twombly, 550 U.S. 544, 570 (2007) ). While the Court                 Fourth Amendment.
must accept the well-pled allegations of the complaint as true        *3 The Recommendation advised the parties that specific
and construe them in the light most favorable to the plaintiff,      written objections were due within fourteen days after being
Robbins v. Wilkie, 300 F.3d 1208, 1210 (10th Cir. 2002),             served with a copy of the Recommendation, and that failure
purely conclusory allegations are not entitled to be presumed        to make timely objections may bar de novo review by the
true, Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009). However,          district judge of the magistrate judge’s proposed findings and
so long as the plaintiff offers sufficient factual allegations       recommendations. ECF No. 45 at 14. Despite this advisement,
such that the right to relief is raised above the speculative        defendants did not file an objection.
level, the plaintiff has met the threshold pleading standard.
See Twombly, 550 U.S. at 556. “The court’s function on a             “In the absence of timely objection, the district court may
Rule 12(b)(6) motion is not to weigh potential evidence that         review a magistrate [judge]’s report under any standard
the parties might present at trial, but to assess whether the        it deems appropriate.” Summers v. Utah, 927 F.2d 1165,
plaintiff’s complaint alone is legally sufficient to state a claim   1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S.
for which relief may be granted.” Sutton v. Utah State Sch. for      140, 150 (1985) ). Here, the Court has thoroughly reviewed
Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999) (quoting          the Recommendation. I agree with Magistrate Judge Crews
Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991) ).             that plaintiffs have alleged facts that, if true, suggest that
                                                                     defendants did not have reasonable suspicion that criminal
                                                                     activity might be afoot, i.e., that an investigative stop was
C. Pro Se Litigants.                                                 appropriate. See Terry v. Ohio, 392 U.S. 1, 30 (1968). I
When a case involves pro se litigants, courts will review            express no opinion as to whether plaintiffs will prevail on this
their “pleadings and other papers liberally and hold them to         claim at later stages in this case, but at the motion to dismiss
a less stringent standard than those drafted by attorneys.”          stage, plaintiffs have adequately pled their claim. Thus, the
Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007).       Court concludes that Magistrate Judge Crews’s analysis and
Nevertheless, it is not “the proper function of the district court


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Case 1:19-cv-03722-DDD-STV Document 30-1 Filed 07/31/20 USDC Colorado Page 4 of 6
Handy v. Fisher, Slip Copy (2019)
2019 WL 1375677

recommendation concerning the allege unlawful seizure is                situated individuals, or lack thereof, and the demographic data
correct, and that “there is no clear error on the face of the           that Mr. Handy presented. Mr. Handy argues that Magistrate
record.” See Fed. R. Civ. P. 72 Advisory Committee’s Note               Judge Crews applied the wrong analysis because he used the
(“When no timely objection is filed, the court need only                “similarly situated” approach. ECF No. 46 at ¶3. Instead,
satisfy itself that there is no clear error on the face of the record   Mr. Handy asserts that he is “challenging the discriminatory
in order to accept the recommendation.”). Accordingly, the              intent of the individual officers, where he’s presented direct
Court ADOPTS the Recommendation of Magistrate Judge                     and circumstantial evidence of discriminatory intent of the
Crews related to the first claim as the findings and conclusions        motivating factor behind the officers’ actions, therefore that’s
of this Court.                                                          the analysis that should’ve been used under the circumstances
                                                                        of this case.” Id. at ¶6. I agree with Mr. Handy that the
                                                                        Recommendation doesn’t analyze the “discriminatory effect
   B. Claim Two: Racial Profiling in Violation of the                   and purpose” test per se, See Recommendation, ECF No.
   Fourteenth Amendment.                                                45 at 12–13, but the fact remains that Magistrate Judge
As noted above, plaintiffs object to Magistrate Judge Crews’s           Crews found that plaintiffs’ complaint “falls woefully short”
Recommendation that I dismiss the Fourteenth Amendment                  of stating an Equal Protection Clause claim. Id. at 13.
Equal Protection Clause claim asserted against defendants in            Nonetheless, I will address Mr. Handy’s argument that
their individual capacity. In their objections plaintiffs also          defendants acted with discriminatory intent or purpose.
clarify that only Mr. Handy asserts an Equal Protection Clause
claim. ECF No. 46 at 1.
                                                                           1. Demographic Data.
“The Equal Protection Clause of the Fourteenth Amendment                Mr. Handy provides general demographic data about the
commands that no State shall ‘deny to any person within                 racial and ethnic composition of the city of Conifer. See
its jurisdiction the equal protection of the laws,’ which is            ECF No. 1 at ¶¶48–51. Specifically, he provides that of the
essentially a direction that all persons similarly situated             8,348 people who reside in Conifer, only 0.46% are black.
should be treated alike.” Requena v. Roberts, 893 F.3d                  Id. at ¶49. The same trend is true in Jefferson County, where
1195, 1210 (10th Cir. 2018) (quoting City of Cleburne v.                only 0.94% of the 535,734 residents are black. Id. at ¶50.
Cleburne Living Ctr., 473 U.S. 432, 439 (1985) ). As such,              Mr. Handy asserts that this statistical data, along with other
to adequately plead an Equal Protection Clause claim, Mr.               facts discussed below in subsection two, is direct evidence of
Handy must satisfy this threshold question by alleging facts            selective law enforcement procedures. ECF No. 46 at ¶¶7–8.
that defendants treated him differently from others similarly           I do not agree.
situated. Id. “Individuals are ‘similarly situated’ only if they
are alike ‘in all relevant respects.’ ” Id. (quoting Coal. for          Although plaintiffs can use statistical evidence to show
Equal Rights, Inc. v. Ritter, 517 F.3d 1195, 1199 (10th Cir.            selective law enforcement practices, See Marshall, 345 F.3d
2008) (quotation marks omitted) ). Moreover, because Mr.                at 1168, such evidence “alone is rarely enough to show
Handy’s claim is essentially a claim of racially selective              discriminatory purpose.” Blackwell v. Strain, 496 F. App’x
law enforcement, he “must demonstrate that the defendant’s              836, 840 (10th Cir. 2012) (unpublished). The reason is
actions had a discriminatory effect and were motivated                  that, to prove an Equal Protection Clause claim, plaintiffs
by a discriminatory purpose.” Marshall v. Columbia Lea                  “must prove that the decisionmakers in his case acted with
Reg’l Hosp., 345 F.3d 1157, 1168 (10th Cir. 2003). “The                 discriminatory purpose.’ ” Id. (quoting McCleskey v. Kemp,
discriminatory purpose need not be the only purpose, but it             481 U.S. 279, 292 (1987) (emphasis in original) ). Cases
must be a motivating factor in the decision.” Id. “[A] police           where statistical evidence tend to show intent to discriminate
officer’s pattern of traffic stops and arrests, his questions           are rare and accepted only in certain limited contexts. See
and statements to the person involved, and other relevant               McCleskey, 481 U.S. at 292–93, 293 n.12 (summarizing
circumstances may support an inference of discriminatory                the strong statistical evidence presented in Gomillion v.
purpose in this context.” Id.                                           Lightfoot, 364 U.S. 339, 340–41 (1960) and Yick Wo v.
                                                                        Hopkins, 118 U.S. 356, 373–74, (1886) ). Generally, statistical
 *4     This framework is generally the same framework                  data is helpful only where there is an appropriate basis for
that    Magistrate Judge Crews used in his analysis. He                 comparison. Blackwell, 496 F. App’x at 842–43 (citing United
first   stated the relevant Fourteenth Amendment law. He                States v. Olvis, 97 F.3d 739, 745 (4th Cir. 1996) (“Without
then    analyzed Mr. Handy’s allegations concerning similarly


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Case 1:19-cv-03722-DDD-STV Document 30-1 Filed 07/31/20 USDC Colorado Page 5 of 6
Handy v. Fisher, Slip Copy (2019)
2019 WL 1375677

an appropriate basis for comparison, raw data . ..proves            direct evidence of discriminatory purpose—“discriminatory
nothing.”) ).                                                       purpose can be shown with purely circumstantial evidence.”
                                                                    Blackwell v. Strain, 496 F. App’x at 844 (citing Vill. of
Here, plaintiffs’ statistical evidence, which is a generous         Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252,
way of classifying the demographic information plaintiffs           266–68 (1977) ). Even assuming it is true that Deputy Fisher
provide, 1 is insufficient to state an Equal Protection             made eye contact with Mr. Handy and identified his race on
Clause claim. This is because the plaintiffs’ complaint             the early morning in question, Mr. Handy cannot possibly
has no appropriate basis for comparison. For example, the           know Deputy Fisher’s state of mind or whether she had any
information sheds no light on the practices of the individual       other reason to stop plaintiffs. Even more telling is that Mr.
deputies and how often they stop black drivers versus               Handy fails to allege that defendants treated him differently
nonblack drivers or drivers of other races or ethnicities.          than others similarly situated. The closest he comes to stating
Moreover, the information doesn’t provide any information           that defendants treated him differently because of his race
as to how often, for example, these officers stop vehicles after    is that defendants did not ask the backseat passenger for
midnight or how often they ask the passenger of a parked            identification. This lone fact fails to persuade. First, the
car for identification. In short, the demographic data does not     complaint admits that defendants treated Mr. and Mrs. Handy,
address the practices of Deputies Fisher or Johnson to suggest      both of whom were sitting in the front seat, the same. Second,
that Mr. Handy’s race motivated defendants to act the way           Mr. Handy and the unidentified passenger were not similarly
they did on the morning in question.                                situated “in all relevant respects.” Mr. Handy was in the front
                                                                    seat; the second passenger was in the backseat. Mr. Handy
                                                                    is male; the second passenger is female. Finally, while it is
   2. Other Facts Alleged in the Complaint.                         true that Tenth Circuit precedent allows a court to consider
 *5 Plaintiffs’ Equal Protection Clause claim doesn’t rest          an officer’s questions and statements to the person involved
entirely on their proffered demographic data. Rather, in            to support an inference of discriminatory purpose, again the
plaintiffs’ objection brief, Mr. Handy points to the following      complaint is completely conclusory and vague. Plaintiffs
“direct evidence” of discriminatory intent contained in the         assert that Defendant Fisher, “in a hostile manner,” demanded
complaint:                                                          that Mr. Handy produce identification, ECF No. 1 at ¶65, and
                                                                    further assert that he complied because he was “under the
  • As plaintiffs pulled into the Kum and Go, Mr. Handy             threat of being arrested and understanding that he was not free
    made eye contact with Deputy Fisher, which occurred             to leave.” Id. at ¶66. However, what is missing is any assertion
    within seconds of her repositioning her car patrol behind       of what defendants actually said to plaintiffs to make him feel
    plaintiffs’ car. ECF No. 46 at ¶8.                              this way.
  • Defendants approached the vehicle on foot with their
                                                                    In short, there are no allegations that Deputies Fisher or
    weapons drawn. Id.
                                                                    Johnson pull over or accost black passengers (or drivers) at
  • Deputy Fisher had “no other reason to pull them over,           a higher rate than other nonblack passengers. “For all [I]
    other than Mr. Handy being black, because they didn’t           know, [defendants] behave[ ] in this same manner toward all
    commit any traffic offenses or any other crimes.” Id.           [drivers and front seat passengers], regardless of their race.”
                                                                    Blackwell, 496 F. App’x at 846. Instead, plaintiffs rely on Mr.
  • Deputy Fisher’s hostile “demand” that Mr. Handy                 Handy’s opinion that plaintiffs’ car was stopped and he that
    produce identification was unlawful because he was a            was asked for identification solely because of his race. This
    passenger. Id.                                                  is insufficient to state an Equal Protection Clause claim.

  • Deputy Fisher “failed to demand the other passenger, who
                                                                     *6 Accordingly, the Court ADOPTS the Recommendation
     is white, to produce her identification.” Id.
                                                                    of Magistrate Judge Crews concerning plaintiffs’ Equal
  • The city of Conifer is a “predominantly white                   Protection Clause claim as the findings and conclusions of
    community” where only 0.46% of residents are black. Id.         this Court. This claim is dismissed with prejudice.


I find that these assertions are too conclusory to state a claim.
This is true even though Mr. Handy is not required to provide



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Case 1:19-cv-03722-DDD-STV Document 30-1 Filed 07/31/20 USDC Colorado Page 6 of 6
Handy v. Fisher, Slip Copy (2019)
2019 WL 1375677

                           ORDER                                      (2) Defendants’ motion to dismiss [ECF No. 31] is
                                                                         GRANTED in part and DENIED in part.
    (1) The Recommendation of United States Magistrate
       Judge Crews [ECF No. 45] is AFFIRMED and                    All Citations
       ADOPTED.
                                                                   Slip Copy, 2019 WL 1375677


Footnotes
1       For example, in Blackwell, the plaintiff brought an Equal Protection Clause claim, alleging that he was stopped, detained,
        and subjected to heightened inspections at the New Mexico port of entry (“POE”) because he is black. Blackwell v. Strain,
        496 F. App’x 836, 837 (10th Cir. 2012) (unpublished). To prove his case, he alleged the following facts:
        law enforcement activities at the POE produce “race[ ] based differentials in outcomes”; his “data tends to show that
        vehicles operated by Black truckers are subjected to inspections or searches at a much higher rate than vehicles
        operated by non-Black truckers”; his data “tends to show that when MTD personnel cannot tell the ethnicity of a driver
        prior to instigating law enforcement activity, the percentage of Black truckers subjected to enforcement activity closely
        corresponds to the percentage of Black truckers on the road”; there is “a significant disparity between the percentage of
        Black truckers reporting delays due to inspections and searches (51.7%) and the percentage of other truckers reporting
        delays (28.3%)”; and “30.6% of the arrests by Officer Strain at the POE are Blacks, even though Black truckers make
        up only 14.6% of the truckers passing through the POE.
        Id. at 841. Yet even this statistical evidence wasn’t enough because the statistical data concerned the actions of officers
        at the POE as a whole, rather than the conduct of the individual defendant that stopped the plaintiff. Id. Thus, the Tenth
        Circuit held that the plaintiff failed to show that the defendant was motivated by a discriminatory purpose. Id. at 843.


 End of Document                                               © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
